 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 482 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Meeks of New York (for himself, Mrs. Christensen, Ms. Lee, Mr. Rush, Mr. Rangel, and Mr. Cummings) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Recognizing and celebrating the abolition of slavery more than 150 years ago in the Latin American countries of Mexico, Chile, Uruguay, Bolivia, Colombia, Ecuador, Argentina, Peru, and Venezuela, and for other purposes. 
 
Whereas the institution of slavery was a key factor in the social, historical, and economic development of a majority of the countries of Latin America; 
Whereas it is estimated that between 1518 and 1870 more than 5,000,000 enslaved blacks from Africa were brought to Latin America; 
Whereas Portugal brought the largest number of enslaved blacks from Africa to Latin America, primarily to Brazil; 
Whereas enslaved blacks formed the primary labor force in Latin American countries and worked to produce sugar, tobacco, coffee, and other products; 
Whereas beginning in the 1820s and ending in the 1850s, the majority of Latin American countries—Mexico, Chile, Uruguay, Bolivia, Colombia, Ecuador, Argentina, Peru, and Venezuela—abolished slavery and Brazil abolished slavery in 1888;  
Whereas many individuals and groups aided in the emancipation of enslaved blacks in Latin America, including Zumbi of Brazil, who led enslaved blacks against the Portuguese in Quilombo dos Palmares, Brazil; Juan Adresote, who fought Spanish colonizers in Venezuela; Yanga, a Nigerian who was brought to Mexico and enslaved, and who negotiated with Spanish colonists in Mexico; and Benkos Bioho of Colombia, who helped to establish a liberated community of former enslaved blacks in Colombia, one of the first such communities in the Americas; 
Whereas, even after the abolition of slavery in Latin American countries, former enslaved blacks and their descendants were left victim to social and institutional racial discrimination; and 
Whereas, as a result of slavery in Latin America, the descendants of enslaved blacks currently comprise approximately 30 percent of the population in Latin American countries and continue to greatly impact the social, political, and cultural environment in Latin America: Now, therefore, be it 
 
That Congress—  
(1)recognizes and celebrates the abolition of slavery more than 150 years ago in the Latin American countries of Mexico, Chile, Uruguay, Bolivia, Colombia, Ecuador, Argentina, Peru, and Venezuela; 
(2)recognizes the social, political, and cultural contributions of enslaved blacks and their descendants in Latin America; 
(3)acknowledges the impact of slavery and the existence of racial discrimination that have led to disparate social conditions and lack of civil liberties in Latin America; 
(4)urges the United States Government to work with the governments of Latin American countries to promote the visibility of the descendants of enslaved blacks in such countries and to recognize the importance of supporting international and regional efforts to eliminate racial and ethnic discrimination, such as the International Convention on the Elimination of All Forms of Racial Discrimination (signed at New York on December 21, 1965); and 
(5)urges the countries of Latin America to work with the United States and the international community to assist in addressing poverty and other targets in accordance with the United Nations Millennium Development Goals (as contained in United Nations General Assembly Resolution 55/2 (September 2000)).  
 
